DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments filed May 02, 2022 have been fully considered but they are not persuasive. 
The Applicant argues on page 6 of Remarks that there is no teaching or suggestion of the UE receiving any “message including trigger information indicating one of the plurality of different types of triggers for the UE and a trigger payload,”  The Examiner respectfully disagrees.
The Examiner notes that paragraph 0042 of Jain clearly discloses that the UE 1234 receives a device trigger.  Thus, this teaching of Jain reads on “receive a message from a network” of claim language. 
Furthermore, Jain illustrates in Figure 4 that the device trigger request is received from server adapted to transmit the trigger to the UE 124 in step 404 of Figure 4, the subscriber information is retrieved in steps 406 & 408, and the priority associated with the device trigger request is identified in step 410 before sending the device trigger to the UE 124 in step 412 (see paragraphs 0042-0043).  In other words, the UE 124 receives the device trigger because Jain discloses the device trigger is sent to the UE in step 412.  More importantly, this device trigger is sent to the UE based on the determined subscriber information in steps 406 & 408, and priority in step 410.  This information is considered as “trigger information indicating of a plurality of different types of triggers for the UE” because Jain expressly discloses the information being the subscriber information or the priority information.  It is noted that the Examiner’s interpretation of the term “trigger information” is consistent with the term being defined by the Applicant in paragraph 0057 of the PG Pub.
Based on the above discussion, it should be clear to the Applicant that Jain discloses the argued features. Therefore, the combination of Jain and Jain 2 teaches or suggests each and every claim limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 61-64 and 72-73 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jain et al. (hereinafter “Jain”, US 2016/0337781) in view of Jain et al. (hereinafter “Jain 2”, US 2015/0256959).
Regarding claims 61, and 63, Jain discloses User Equipment (UE) (i.e., UE 124 as shown in Fig. 3), and a method of a UE, comprising: 
It is obvious the UE includes at least one processor; and at least one memory coupled to the at least one processor.  The memory storing instructions that when executed by the processor cause the at least one processor to: 
receive, a message from a network that sends the message (i.e., a UE 124 receives a device trigger from MTC-IWF 310 as described in paragraphs 0040-0042) based on trigger information indicating one of a plurality of different types of triggers for the UE (i.e., based on subscriber information and a priority associated with the device trigger request as described in paragraph 0042.  Note: The Examiner’s interpretation is consistent with disclosure in paragraph 0057 of the Applicant’s PG Pub), and
take specific actions in response to the message (i.e., the device trigger is sent to the UE 124 to prompt the UE 124 to take an action as described in paragraphs 0044-0045).
Jain, however, does not expressly disclose: 
perform a check related to integrity of the message, the message including the trigger information and a trigger payload.
In a similar endeavor, Jain 2 discloses a technology for triggering groups of wireless devices.  Jain 2 also discloses:
perform a check related to integrity of the message (i.e., determine whether or not to respond back to the trigger based on the information in the transparent data container as described in paragraph 0032), the message including the trigger information and a trigger payload (i.e., an MTC group ID value and selected group ID value as described in paragraph 0032).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to establish the connection, and takes action in response to the device trigger received by the UE.

Regarding claims 62, and 64, Jain, and Jain 2 disclose all limitations recited within claims as described above.  Jain also discloses wherein the network comprises at least one network node (i.e., MTC-IWF 310, or MTC Server 212 as shown in Fig. 3).

Regarding claims 72, and 73, Jain, and Jain 2 disclose all limitations recited within claims as described above.  Jain 2 also discloses wherein the trigger payload indicates an action for the UE (i.e., selected group ID value in the transparent data container as described in paragraph 0032).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne H Cai/Primary Examiner, Art Unit 2644